Per Curiam.

There is no occasion in the present instance to deliver our opinions, whether in any or in what cases, the *195judgment and executions recited in a sheriff’s deed must necessarily be produced. The present case is obviously different; because the summary remedy given under the loan office acts certainly requires a minute and strict investigation. The mortgage is instar judicii, and in our idea must, with the precept to the sheriff, be produced when required, as the basis on which the sale rests. Any other decision, we apprehend, might be attended with dangerous consequences.
Cited in i Y., 301, in support of the decision that in ejectment for lands sold by a constable for not serving a term of duty in the militia, or procur-1 ing a substitute, the vendee must give in evidence the warrant of the lieutenant or sub-lieutenant to the constable to levy the fine, and all the other steps preliminary to the sale, as required by law
Cited and approved in 86 Pa., 465. •
*The plaintiff’s counsel, on hearing this opinion of the court, prayed an adjournment of the cause for a few hours, in ordér to furnish themselves with the necessary evidence: but, the defendant’s counsel offering a reference on equitable grounds, the terms were at length closed with, and the jury discharged by consent, from giving a verdict.